Citation Nr: 1219349	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  07-28 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 14, 2008, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran TDIU.  In September 2008, a hearing was held before a Decision Review Officer (DRO).  In January 2010, a Travel Board hearing was held before the undersigned; transcripts of both hearings are associated with the claims file.  A May 2009 DRO decision (while the appeal was pending) granted the Veteran TDIU, effective October 14, 2008.  He has appealed the effective date assigned.  

In May 2010, the Board also remanded a claim of service connection for a bilateral leg disability.  A November 2011 rating decision granted service connection for right lower extremity sciatica and left lower extremity radiculopathy.  Accordingly, the matter of service connection for a bilateral leg disability is no longer on appeal.  

The May 2010 remand noted that the matter of entitlement to Dependents' Educational Assistance under 38 U.S.C., Chapter 35 had been raised, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  It is not shown to have been addressed by the AOJ.  The Board does not have jurisdiction in the matter, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

The Veteran submitted a formal claim for TDIU on December 30, 2004.  This claim was denied by a July 2006 rating decision.  He perfected an appeal in the matter; while the appeal was pending (in May 2009) a TDIU rating was granted, effective October 14, 2008.  

As noted above, a November 2011 rating decision granted service connection for right lower extremity sciatica, rated 10 percent, effective September 24, 2007, and granted service connection for left lower extremity radiculopathy, rated 10 percent, effective September 24, 2007.  

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

It is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director of the Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  

VA regulations provide that marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  "Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a); see also Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  

Prior to October 14, 2008, the Veteran's service-connected disabilities included a lumbosacral spine disability (rated 40 percent), right lower extremity sciatica (rated 10 percent), and left lower extremity radiculopathy (rated 10 percent); the combined rating was 50 percent.  Consequently, the schedular rating requirements for TDIU under 38 C.F.R. § 4.16(a) were not met prior to October 14, 2008.  However, the Veteran alleges that prior to October 14, 2008, he was unemployable due to his service-connected disabilities, in particular his lumbosacral spine disability.  Consequently, the question before the Board is whether or not the matter of the Veteran's entitlement to a TDIU rating prior to October 14, 2008 should be referred for extraschedular consideration. 

A November 2004 VA pain collaboration consult report noted the Veteran was doing part-time work intermittently, and had last worked full-time three years prior.  He complained of back and right leg symptoms, and reported he was not taking any pain medication.  

On December 2004 VA spine examination, it was noted the Veteran used a cane and could walk about a block with a cane and about 100 feet without one.  It was also noted that he had a wheelchair and a walker.  He reported experiencing incapacitating episodes ten times in the past 12 months, lasting from 3 days to a week.  

A December 2005 VA psychology treatment record notes the Veteran was involved in a serious motor vehicle accident in 2001, and had been unable to work since the accident.  [A May 2002 Pennsylvania Police Accident Report shows the accident occurred then, not in 2001.  The injuries he sustained are not identified.]  

A January 2006 VA primary care report shows that the Veteran had narcotic medication (to be taken twice daily) prescribed for his chronic low back pain.  An April 2006 VA primary care report shows that the prescription for morphine was increased due to continued chronic low back pain.  

On June 2006 VA spine examination, it was noted the Veteran used a cane most of the time and could walk 20 feet without a cane.  He used a wheelchair both in his home and if he had to go out.  
In an April 2007 notice of disagreement, the Veteran reported that he required a cane and at times an electric wheelchair.  He stated he was in pain despite being on morphine for management of pain from his lumbosacral spine disability.  He noted that the medication caused increased fatigue.  

October 2007 VA treatment records show that the Veteran's morphine dosage was increased to every eight hours (three times a day).  It was noted that he was using his mother's bed and found it very difficult for him to get out of bed because of back pain.  Ultimately, he was issued a hospital bed to reduce the back pain and improve safety and mobility.  

On October 2007 VA peripheral nerve examination, the Veteran reported he required continuous morphine to ameliorate his pain and was unable to work or walk more than several feet at a time without considerable pain.  It was noted that he used a wheelchair for most movement.  On neurological examination, he was able to get up out of the wheelchair and walk four to five feet, but he appeared to be in significant pain the entire time.  

At a September 2008 DRO hearing, the Veteran testified that the hospital bed helped him get out of bed.  He indicated the only way he can get around without pain was in a motorized cart.  He related that he took more morphine than instructed due to pain.  

On October 14, 2008 VA spine examination, it was noted the Veteran could not walk without a cane or a walker because he fell, and that he arrived for examination on a scooter.  The examiner indicated the Veteran cannot walk and is unable to work.  The Veteran's brother had died in December 2007 and he spent a month in bed due to back pain and depression.  He also spent a week on bed rest in April 2008 due to back pain.  

This record suggests that even prior to the October 14, 2008 date of VA spine examination (which was assigned as the effective date for TDIU as the date on which entitlement arose) the Veteran may indeed have been rendered unemployable by his service connected disabilities.  As the Board is precluded from assigning an extraschedular TDIU rating for any of the period prior to October 14, 2008 (the claim for TDIU was filed in December 2004) under 38 C.F.R. §§  3.321(b)(1), 4.16(b) in the first instance, referral to the Director of Compensation and Pension Service for consideration of the matter is indicated.  

Finally, at the September 2008 DRO hearing the Veteran indicated he filed for Social Security Administration (SSA) disability benefits (but he was not then receiving such benefits), and that the matter was apparently still pending final resolution.  Any medical records considered in connection with his claim for SSA benefits are constructively of record.  As such records are not associated with the claims file, and the record does not reflect an attempt to secure them (and because based on the available record, the Board is unable to conclude that they would not be relevant), development for the SSA records is necessary.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of the complete SSA records pertaining to the Veteran, to include all medical records considered in any determination on a claim for SSA disability benefits.  If such records are unavailable, it must be so certified for the record (with an explanation of the reason why they are unavailable).  The RO should review the records received from SSA, and arrange for any further development suggested by the information therein (i.e., if they identify any further pertinent treatment providers, secure the records of such treatment).  

2. The RO should then refer the matter of the Veteran's entitlement to a TDIU rating prior to October 14, 2008 to the VA Director of Compensation and Pension for a determination as to whether prior to such date such rating was warranted on an extraschedular basis.  In connection with the referral the RO should include a full statement outlining the Veteran's service connected disabilities, employment history, educational attainment and all other factors having a bearing on the issue.  

3. The RO should implement the Compensation and Pension Service Director's determination.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

